Citation Nr: 0121752	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  97-27 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Entitlement to non service-connected pension benefits on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 18, 1971 to 
December 15, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO) which denied the appellant's claim of entitlement to 
non service-connected pension benefits and determined that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for a bilateral 
knee disorder and a left shoulder disorder.  In June 2000, 
the Board issued a decision denying the appellant's claim of 
entitlement to non service-connected pension benefits and 
determining that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a bilateral knee disorder and a left shoulder 
disorder.  The appellant duly appealed to the United States 
Court of Appeals for Veterans Claims (Court).
 
While the case was pending at the Court, VA's Office of 
General Counsel filed an unopposed motion in January 2001 
requesting that the Court vacate the Board's June 2000 
decision and remand the case for possible further development 
and readjudication.  The Court granted the motion in a 
February 2001 order and vacated the June 2000 Board decision.  
The case was then returned to the Board. 

FINDINGS OF FACT

1.  In an unappealed December 1989 rating decision, the RO 
denied claims of entitlement to service connection for a left 
knee disorder and left shoulder disorder.

2.  With respect to the claims of entitlement to service 
connection for a left knee disorder and left shoulder 
disorder, evidence submitted since the RO's December 1989 
decision does not bear directly and substantially upon the 
specific matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.

3.  In an unappealed October 1990 rating decision, the RO 
denied a claim of entitlement to service connection for a 
right knee disorder.

4.  With respect to the claim of entitlement to service 
connection for a right knee disorder, evidence submitted 
since the RO's October 1990 decision does not bear directly 
and substantially upon the specific matter under 
consideration; is merely cumulative of previously submitted 
evidence; and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

5.  The appellant did not serve on active duty for at least 
90 days during a period of war, nor was he discharged from 
service during a period of war because of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final December 1989 
rating decision is not new and material; thus, the 
appellant's claim of entitlement to service connection for a 
left shoulder disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).

2.  Evidence submitted since the RO's final December 1989 
rating decision is not new and material; thus, the 
appellant's claim of entitlement to service connection for a 
left knee disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156, 20.1103.

3.  Evidence submitted since the RO's final October 1990 
rating decision is not new and material; thus, the 
appellant's claim of entitlement to service connection for a 
right knee disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156, 20.1103.

4.  The legal criteria for basic eligibility for a non 
service-connected disability pension are not met.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is ultimately seeking entitlement to service 
connection for a left shoulder disability, a left knee 
disability and a right knee disability, as well as a 
non service-connected pension.  Service connection was denied 
because the RO determined that new and material evidence had 
not been submitted to reopen the 
Appellant's previously-denied claims.  With respect to the 
non service-connected pension issue, the RO determined that 
the appellant did not have sufficient wartime service.  In 
its now vacated June 2000 decision, the Board in essence 
endorsed the position of the RO, finding that new and 
material evidence had not been submitted with respect to the 
three issues involving service connection and that the 
appellant's claim of entitlement to a non service-connected 
pension was denied as a matter of law.  The appellant filed 
an appeal with the United States Court of Appeals for 
Veterans Claims.  As noted in the Introduction, in January 
2001 the Secretary of Veterans Affairs moved to vacate the 
decision and remand this case to the Board.  The motion, 
which was unopposed, was granted.  The case is once again 
before the Board. 


Initial matter - The Court's February 2001 order and the VCAA

The motion for remand

In the motion adopted by the Court in its February 2001 
order, the VA's Office of General Counsel determined that a 
remand of the instant appeal was warranted in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
[VCAA], Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [Court may not 
determine in the first instance the specific applicability of 
the VCAA].  The motion requested that the Board readjudicate 
the claims to reopen the appellant's claims with respect to 
his left shoulder and right and left knee disabilities in 
light of the enactment of the VCAA and Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) [where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and the Secretary did so].  

With respect to the claim of entitlement to non service-
connected pension benefits on an extraschedular basis under 
38 C.F.R. § 3.321(b)(2), the motion noted, citing  the 
Board's June 2000 decision, that the appellant's service 
records demonstrated that he did not serve on active duty for 
at least 90 days during a period of war and could not meet 
the legal criteria for basic eligibility for the benefits 
claimed.  The January 2001 motion concluded that the VCAA 
therefore did not appear to apply to the appellant's pension 
claim, but that the pension claim was nevertheless 
inextricably intertwined with the other issues on appeal 
because if the appellant was ultimately granted service 
connection for a disability, this have an impact of the issue 
of entitlement to pension benefits".  That issue was 
therefore returned to the Board.   

The Board observes in passing that the January 2001 motion, 
as adopted by the Court's February 2001 order, insofar as it 
determined that the VCAA did not apply to the appellant's 
claim of entitlement to non service-connected pension 
benefits is the law of the case.  See Chisem v. Gober, 10 
Vet. App. 526 (1997); Rule 41(b) of the Court's Rules of 
Practice and Procedure.  

The Board notes that the January 2001 motion was unopposed by 
either the appellant or his representative.  Moreover, the 
appellant and his representative have not furnished any 
subsequent evident and argument as to any of the issues on 
appeal, despite being invited to do so in an April 2001 
letter from the Board.

The VCAA

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 

The VCAA appears, however, to have left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).

In light of 38 U.S.C. § 5103A(f), which, as described above, 
specifically directs that the VCAA does not require VA to 
reopen a claim in the absence of new and material evidence, 
the Board concludes that the VCAA does not apply to the 
appellant's attempt to reopen his claims of entitlement to 
service connection for his left shoulder and right and left 
knee disorders.  

The Board wishes to point out that the January 2001 motion 
did not actually conclude that the VCAA applied to the 
appellant's claims, or even explain how the VCAA might apply.  
Rather, the motion, as well as the Court's subsequent 
jurisprudence, make it clear that such decision is initially 
within the province of the Board.  

The Board also points out that the appellant's representative 
was specifically informed in April 2001 that he could submit 
any additional argument or evidence within 90 days.  The 
record reflects that the appellant's representative has not 
availed himself of the opportunity, nor has he otherwise 
suggested that the VCAA applies to the appellant's claims.  
In fact, with the exception of an October 2000 letter in 
which he requested a copy of the appellant's claims file and 
a February 2001 statement notifying VA that he continued to 
represent the appellant before VA, no correspondence has been 
received from the appellant's representative at all.

The Court has recognized that the Board may decide issues in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995) and Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  The 
Board further finds, in the alternative, that even if the 
VCAA is applicable to the appellant's claims to reopen [and 
as indicated above the Board does not so believe], the 
provisions of the VCAA have, in any event, been effectively 
complied with.  

In this regard, the Board notes that the appellant was 
advised in April 1996 that he needed to submit new and 
material evidence demonstrating the incurrence or aggravation 
in service of his claimed disabilities; he was provided with 
the proper forms for authorizing VA to obtain any private 
medical records and informed that he could submit any such 
records himself.  The appellant was also informed that he 
could submit lay evidence regarding his disabilities.  

With respect to development, the record reflects that VA 
treatment records from the Chicago West Side VA Medical 
Center (VAMC) in Chicago, Illinois and from the VAMC located 
in Phoenix, Arizona have been obtained, and the appellant has 
not suggested the presence of any outstanding VA records.  
With respect to private medical evidence, the record reflects 
that the appellant has submitted records from Advocates for 
the Disabled and from the Phoenix Health Care System, and has 
not identified or alluded to the existence of any other 
pertinent private medical evidence not already of record.  
The record reflects that the appellant has been asked on 
several occasions by the RO to identify any outstanding 
evidence.

The Board notes that the appellant is in receipt of 
Supplemental Security Income through the Social Security 
Administration (SSA).  The appellant has provided VA with the 
medical records he submitted to the SSA in connection with 
his claim for those benefits.  The Board notes that neither 
he nor his attorney have suggested the existence of any 
records in SSA's possession that are not already on file with 
VA.  Nor has the appellant or his representative requested 
that VA obtain any records from SSA.

In sum, therefore, the record reflects that the appellant was 
informed of the information and evidence necessary to 
substantiate his claims, and that VA has obtained all 
outstanding pertinent records identified by the appellant.  
Neither the January 2001 motion nor the appellant or his 
representative has suggest any deficiency in the Board's June 
2000 decision with respect to the notice afforded the 
appellant in connection with his claims, or with respect to 
any duty to assist.

Accordingly, the Board concludes that remanding this case to 
the RO for readjudication under the provisions of the VCAA 
would serve no useful purpose.  Cf. Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The Board therefore finds that it 
may proceed with a decision on the merits of the appellant's 
claims without prejudice to the appellant and in compliance 
with the Court's February 2001 order. 


As noted above, the appellant is seeking to reopen claims of 
entitlement to service connection for a bilateral knee 
disorder and a left shoulder disorder.  He is also seeking 
entitlement to non service-connected pension benefits on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2).  In the 
interest of clarity, the Board will first discuss the issue 
of whether new and material evidence has been submitted to 
reopen his claims of entitlement to service connection for a 
bilateral knee disorder and a left shoulder disorder.  The 
Board will then separately address the issue of entitlement 
to non service-connected pension benefits on an 
extraschedular basis.

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
bilateral knee disorder and a left shoulder disorder.

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a disorder or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that disorder or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Service connection may also be granted for chronic 
disabilities, such as arthritis, if shown to be manifested to 
a compensable degree within one year after the appellant was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c) (2000).

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the appellant has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring VA's 
duty to assist has been fulfilled.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Upon induction into service, the appellant reported no 
history of back pain and no history of a painful or "trick" 
shoulder.  The appellant did, however, report a history of a 
"trick" or locked knee, which he had reportedly injured in 
a fall.  He stated that he experienced pain in his left knee 
in cold weather and that he had received treatment from a 
chiropractor.  Upon examination, his left knee was found to 
be "abnormal" with some crepitus noted by the examiner on 
flexion and extension.  

Service medical records reveal that during his first week of 
basic training, the appellant dislocated his left shoulder on 
two occasions.  At that time, the appellant reported that he 
had previously dislocated his left shoulder in 1967 while 
playing basketball, and again in 1968 during a football game.  
There appears to be some confusion in the clinical records, 
however, as the examiner then diagnosed the appellant with 
recurrent dislocation of the right shoulder.

Clinical notes dated in November 1971 also reveal that the 
appellant reported a history of a left knee injury in 1968 
after slipping on a slick pavement.  A December 1971 clinical 
note reveals that the appellant also reported a history of 
left knee pain precipitated by football injuries in 1968 and 
1969.  The appellant indicated that his knee often gave out 
after walking long distances.  Physical examination of the 
appellant's left knee reportedly revealed vastus medial 
atrophy and subpatellar crepitus, and x-rays of the left knee 
revealed two loose bodies in the joint.  The appellant was 
diagnosed with osteochondritis dessicans of the left knee.  

In a report of Medical Board proceedings dated in December 
1971, the appellant was approved for separation from service 
based upon painful knees.  He was given a discharge diagnosis 
of osteochondritis dessicans that existed prior to service.  
In a report of physical examination conducted at discharge, 
an examiner also noted a diagnosis of osteochondritis 
dessicans of the left knee, as well as a diagnosis of 
recurrent dislocation of the left shoulder.  In a report of 
medical history, an examiner noted that the appellant's 
disabilities at discharge all existed prior to his entry into 
service.

In May 1973, the appellant filed a claim of entitlement to 
service connection for recurrent dislocation of his right 
shoulder and a defect in the cartilage of his left knee.  In 
support of his claim, the appellant submitted a signed 
statement from a private physician in which the physician 
noted that the appellant had been under his care from 
December 1972 to March 1973.  The physician noted that the 
appellant had reported having left knee trouble since 1967.  
The physician further noted that the appellant had reported 
dislocating his left shoulder in 1971 while in the service 
and that he had aggravated this condition in December 1971 
after he fell on ice.

In May 1973, the appellant also submitted statements from two 
other private physicians who had treated him in 1972 and 1973 
for pain and "possible torn cartilage" in his left knee.  
One physician noted that the appellant had reported a history 
of a left knee injury in the Army.

In a June 1973 rating decision, the RO denied the appellant's 
claims.  The RO determined that the appellant had been 
examined ten days after his induction for a recurrent 
dislocation in his right shoulder, and that he had given a 
history of two prior dislocations in 1967 and 1968.  The RO 
further determined that the appellant had also been diagnosed 
with osteochondritis dessicans of the left knee, which had 
been the result of a left knee injury in 1968.  The RO 
concluded that the appellant's left knee and right shoulder 
disabilities had preexisted service and were not aggravated 
by service. 

In November 1982, the appellant filed a claim of entitlement 
to service connection for a left shoulder disorder and to 
reopen his claim for a left knee disorder.  The appellant 
asserted that VA had erroneously considered his previous 
claim as a claim for a right shoulder disorder, when his 
dislocations had in fact been to his left shoulder.  The 
appellant also contended that his left knee and left shoulder 
disorders were incurred when he fell down some stairs in 
service.

In support of his claim, the appellant submitted VA hospital 
records revealing that he had been hospitalized from July 
1973 to August 1973 for the removal of a loose body from his 
left knee.  A VA discharge summary indicates that the 
appellant had reported a history of pain, swelling, and 
locking in his left knee since an injury in 1967.  The VA 
physician noted that the appellant's past history was 
otherwise noncontributory.

In a May 1983 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a shoulder disorder and 
a knee disorder.  Specifically, the RO determined that no new 
and material evidence had been submitted showing that the 
appellant's preexisting disorders had been aggravated by 
service.

In November 1989, the appellant filed to reopen his claims of 
entitlement to service connection for recurrent dislocation 
of the left shoulder and for defective cartilage of the left 
knee.  He also filed a claim of entitlement to service 
connection for bilateral weakness of the knees.

In a December 1989 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
left shoulder disorder on the basis that there was no 
evidence that his left shoulder disorder was incurred in or 
aggravated by service.  The RO also denied the appellant's 
claim of entitlement to service connection for a left knee 
disorder on the basis that it had preexisted service and was 
not aggravated by service.  The appellant was notified of 
these denials in a February 1990 letter from the RO.

In an October 1990 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
right knee disorder.  The RO concluded that the appellant's 
right knee disorder had preexisted service and there was no 
evidence demonstrating that this disorder had been aggravated 
by service.  The appellant was notified of this denial in an 
October 1990 letter from the RO.

Newly submitted evidence

VA outpatient treatment records dated from 1992 to 1997 are 
of record and are essentially negative for any complaints or 
treatment related to the appellant's knees or left shoulder.

In February 1996, the appellant filed to reopen his claim of 
entitlement to service connection for a left knee disorder.  
In an April 1996 letter, the RO informed the appellant that 
service connection for this disorder, as well as for a right 
knee disorder and left shoulder disorder, had been previously 
denied.  The RO advised the appellant that in order to reopen 
these claims, he must submit new and material evidence 
showing either the incurrence or aggravation of these 
disorders while in service.

In April 1996, the appellant was provided with a VA general 
medical examination.  The appellant reported his history of a 
left shoulder dislocation in 1971, but the VA examiner was 
unable to find any evidence of a previous dislocation.  X-
rays of the left shoulder revealed normal-appearing 
mineralization and alignment without fracture or osseous 
lesions.  The VA examiner noted that the appellant used a 
crutch under his left shoulder, but that he did not 
understand what purpose the crutch served as the appellant 
did not put his weight on it.  The VA examiner further noted 
that it was somewhat "perplexing" that the crutch would be 
under the same shoulder of which the appellant complained of 
pain.

During his April 1996 examination, the appellant also 
reported that he was unable to squat due to pain in the back 
of both thighs.  The VA examiner diagnosed the appellant with 
degenerative joint disease of both knees.  X-rays of the 
knees conducted later that day, however, were essentially 
negative, except for a "tiny" early posterior/inferior spur 
on the patella of the left knee.

In the June 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a left 
shoulder disorder or for a bilateral knee disorder.  
Specifically, the RO found that the appellant had not 
submitted any evidence demonstrating that these disorders had 
been either incurred in or aggravated by service.

In December 1996, the appellant submitted his service 
personnel records.  These records, however, are negative for 
any information regarding the appellant's claimed 
disabilities.  In addition to these records, the appellant 
also submitted a copy of his separation examination, which 
was already of record.

In December 1996, the RO provided the appellant with several 
VA Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, in order 
to assist the appellant in obtaining any available pertinent 
treatment records.  The RO advised the appellant that the 
best evidence to reopen his claim would be statements from 
physicians who treated him for his claimed disabilities 
either during service or shortly following service.  There is 
no indication in the record that the appellant ever submitted 
these forms.

In October 1997, the appellant was provided with a personal 
hearing at the RO.  The appellant testified that he had 
injured his left shoulder in service when he fell down steps 
two weeks into basic training.  The appellant asserted that 
he had never had a left shoulder problem prior to service and 
that his in-service injury had been the first to his left 
shoulder.  He further testified that he had injured both of 
his knees during that same fall and that he did not have any 
history of knee injuries prior to his entry into service.  
The appellant also indicated that he received treatment for 
these disabilities when he underwent surgery at the VA 
Medical Center in 1973 and again in 1992 as part of a claim 
for Supplemental Security Income (SSI) benefits.  The 
appellant clarified that he was not in receipt of Social 
Security disability benefits.

In December 1997, the appellant's former representative 
submitted a packet of medical records from Advocates for the 
Disabled, an organization that apparently assisted the 
appellant in obtaining SSI benefits.  These records consist 
primarily of psychiatric and psychological evaluations of the 
appellant.  Also included are several physical examinations, 
which appear to relate primarily to back and foot problems.  
Although there appear to be several general references to 
"multiple orthopedic problems", arthritis and problems in 
his lower extremities, these records appear to be negative 
for any specific findings related to the appellant's left 
shoulder or knees.

In March 1998, the appellant's former representative also 
submitted a packet of medical records from the Phoenix Health 
Care system.  Included in these records is a June 1997 
clinical note indicating a diagnosis of arthritis of the left 
leg with swelling and a history of left knee surgeries.

In January 2000, the RO issued a Supplemental Statement of 
the Case which continued to find that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder or a left shoulder disorder.  Specifically, the RO 
determined that the medical evidence submitted by the 
appellant since attempting to reopen his claims dated no 
earlier than 1991 and merely related to the recent status of 
his disorders.  The RO concluded that the appellant had 
continued to submit no evidence demonstrating that his right 
knee disorder had been incurred in service and no evidence 
demonstrating that his claimed left knee or left shoulder 
disorders had been aggravated by service.

Analysis

In proceeding with a decision on the merits of the 
appellant's claims, the Board is of course cognizant of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board has undertaken its review of the 
issues with that in mind.  

The Board again points out, however, that neither the January 
2001 motion nor the Court's February 2001 order included the 
identification of any error in the June 2000 Board decision.  
Rather, the case was vacated by the Court for the sole 
purpose of considering the application of the VCAA to the 
appellant's claims.  As discussed in detail above, the Board 
has done so.  

Despite opportunities to present argument or additional 
evidence with respect to the appellant's claims, neither the 
appellant nor his representative has identified any 
deficiency in the June 2000 Board decision, either in 
submissions to the Court or directly to the Board, nor have 
they otherwise submitted any additional argument or evidence 
to VA since the Board's June 2000 decision.  

The Board has carefully reviewed its June 2000 decision and 
cannot identify any deficiency in the decision.  However, to 
satisfy the statutory requirement that reasons and bases be 
provided for its decision, see 38 U.S.C.A. § 7104(d), the 
Board will again explain why the appellant's claims are 
denied.    

Finality

In December 1989, the RO denied the appellant's claims of 
entitlement to service connection for a left knee condition 
and a left shoulder condition.  In the October 1990 rating 
decision, the RO denied his claim of entitlement to service 
connection for a right knee condition.  These decisions were 
not appealed and became final one year after the issuance of 
notification of that decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103; see also Evans, 9 Vet. App. at 285.  Therefore, in 
order to reopen these claims, new and material evidence must 
have since been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

New and material evidence

After reviewing the record, the Board is of the opinion that 
new and material evidence has not been submitted sufficient 
to reopen the appellant's claims of entitlement to service 
connection for left knee and right knee disorders and for a 
left shoulder disorder.

In the December 1989 rating decision, the RO continued its 
previous denial of the appellant's claims for left knee and 
left shoulder conditions, which had concluded that these 
disorders had preexisted service and that there was no 
evidence indicating that they had been aggravated by service.  
At the time of this decision, the evidence of record included 
the appellant's service medical records, statements from 
several private physicians dated in May 1973, VA hospital 
records dated from July 1973 to August 1973, and the 
appellant's own contentions that his left knee and left 
shoulder disorders had been incurred in and aggravated by 
service.  

Similarly, in the October 1990 rating decision, the RO denied 
the appellant's claim for a right knee condition on the basis 
that it had preexisted service and that there was no 
indication that it had been aggravated by service.  At that 
time, the evidence of record pertaining to this disability 
consisted of the appellant's service medical records, 
including the report of Medical Board proceedings in which he 
was discharged from service due to "painful knees", with a 
diagnosis of osteochondritis dessicans that preexisted 
service.

Since filing to reopen these claims, the appellant has 
submitted VA outpatient treatment records, as well as 
treatment records from the Advocates for the Disabled, and 
the Phoenix Health Care system.  He has also submitted his 
own contentions that these disabilities did not preexist 
service, but instead were initially incurred when he fell 
down stairs in service.

With respect to the appellant's treatment records, the Board 
notes that the bulk of the medical records submitted by the 
appellant do not address his claimed left and right knee 
disorders or his left shoulder disorder.  Rather, they allude 
only to general orthopedic problems and to the presence of 
arthritis somewhere in the appellant's left leg.  Because 
these treatment records do not specifically address the 
disabilities in question, and because they do not in any way 
demonstrate that the appellant's knee and/or left shoulder 
disabilities were either incurred in or aggravated by 
service, the Board finds that they do not bear directly and 
substantially upon the specific matter under consideration 
and are not so significant that they must be considered in 
order to fairly decide the merits of the claim.

The Board recognizes that the credibility of the appellant's 
statements must be presumed under Justus.  Thus, it will 
accept at face value his statement that he fell down steps 
during service, notwithstanding the fact that his service 
medical records do not mention that incident.  The Board 
believes, however, that his statement as to the alleged fall 
down steps during service to be virtually identical to a 
statement submitted by the appellant in November 1982.  Thus, 
the Board finds the appellant's recent statements to be 
cumulative of previously submitted evidence and accordingly 
not new and material.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).

The RO's previous decisions denying service connection were 
based primarily on in-service medical determinations that the 
appellant's shoulder and knee disabilities preexisted 
service, in particular the report of Medical Board 
proceedings indicating that the appellant was discharged due 
to painful knees and osteochondritis dessicans that 
preexisted service, as well as the separation physical in 
which the appellant was diagnosed with recurrent dislocations 
of the left shoulder that preexisted service.  As noted 
above, since filing to reopen his claims, the appellant has 
submitted no competent medical evidence demonstrating that 
his current disabilities were either incurred in or 
aggravated during service.  Although the appellant may 
believe that his knee and shoulder disabilities are related 
to the claimed fall down steps in service, as a lay person 
without medical training he is not considered competent to 
offer opinions on matters such as medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, the Board finds that the appellant's contentions 
are merely cumulative of previously submitted evidence, do 
not bear directly and substantially upon the specific matter 
under consideration; and are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The Board notes that in April 1996, the appellant was 
provided with a VA general medical examination during which 
he was diagnosed with degenerative arthritis in his knees.  
However, the VA examiner did not find that this disease was 
either incurred in or aggravated by service.  In addition, 
the VA examiner, although noting that the appellant had 
dislocated his shoulder during service in 1971, did not 
provide a diagnosis of any current left shoulder disorder and 
did not in any way relate the appellant's claimed left 
shoulder disability to service.  Thus, the Board concludes 
that the report of the appellant's April 1996 VA examination 
does not bear directly and substantially upon the specific 
matter under consideration; is both cumulative and redundant 
of previously submitted evidence; and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

In short, the appellant has submitted no additional competent 
medical evidence showing that his claimed left shoulder 
disorder or left and right knee disorders were either 
incurred in or aggravated during his military service.  The 
Board finds that the additional evidence which was submitted 
by the appellant as to these matters, consisting primarily of 
his own lay statements and recent medical treatment records 
which do not address the questions of incurrence or 
aggravation of the claimed disabilities during service, is 
merely cumulative of previously submitted evidence, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been submitted.  The claims are not reopened 
and the benefits sought on appeal remain denied.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; and Hodge, supra.

Entitlement to non service-connected pension benefits on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2).

The appellant is seeking entitlement to non service-connected 
pension benefits on an extraschedular basis.  In essence, he 
contends that he is totally disabled and unable to work due 
to his physical disabilities.

Pertinent law and regulation

Non-service-connected disability pension may be paid to a 
veteran of a period of war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. § 
1521(a) (West 1991); 38 C.F.R. §§ 3.3, 3.314(b) (2000).  A 
veteran meets the service requirements if he served in the 
active military, naval, or air service:


(1) For 90 days or more during a period 
of war;

(2) During a period of war and was 
discharged or released from such service 
for a service-connected disability or had 
at the time of separation from service a 
service-connected disability which would 
have warranted a discharge for 
disability;

(3) For a period of 90 consecutive days 
or more and such period began or ended 
during a period of war; or

(4) For an aggregate of 90 days or more 
and two or more separate periods of 
service during more than one period of 
war.

38 U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.314(b).

Analysis

After reviewing the record, the Board finds that the 
appellant does not meet the basic eligibility requirements 
for an award of non service-connected pension benefits.  The 
appellant's service records show that he had less than 90 
days of active service during the Vietnam War.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) [holding that a 
service department determination as to an individual's 
service shall be binding on the VA].  The appellant does not 
contend that he had additional or previous military service 
other than that reflected in this decision.  

Because the appellant did not serve for a period of 90 days 
or more, as required under 38 C.F.R. § 3.314(b), the Board 
finds that he does not meet the basic eligibility 
requirements for non service-connected disability pension.  

As discussed above and as alluded to in the January 
2001motion for remand, a veteran with less than 90 days of 
service may be eligible for non service-connected disability 
pension if he was released from such service for a service-
connected disability or had at the time of separation from 
service a service-connected disability which would have 
warranted a discharge for disability.  However, the record in 
this case does not demonstrate that the appellant was 
discharged or released from service prior to the 90-day 
period because of a service-connected disability, or that he 
had a service-connected disability at the time of discharge 
that would have warranted a discharge for disability.  

As discussed in detail above, the appellant was honorably 
discharged for unsuitability due to conditions that existed 
prior to his entry into service and were not aggravated by 
active service, specifically, his knee and left shoulder 
disorders.  Although the appellant has sought service 
connection for these conditions, service connection was 
denied by the RO, and as discussed in detail above the 
appellant has failed to submit new and material evidence 
which is sufficient to reopen those claims.  Thus, the record 
does not reflect that the appellant was either discharged or 
released from service prior to the 90-day period because of a 
service-connected disability, or that he had a service-
connected disability at the time of discharge that would have 
warranted a discharge for disability. 

Since the requisite service is not shown, there is no need 
for the Board to determine whether the appellant meets the 
other eligibility requirements to establish pension benefits.

In summary, the record demonstrates that the appellant does 
not meet the legal criteria for basic eligibility for non 
service-connected disability pension.  In cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Board further observes in passing that its conclusion 
appears to be in harmony with the Secretary's January 2001 
motion, page 3, which has been granted by the Court.  See 
Chisem, 10 Vet. App. at 527-8 and cases cites therein.

ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
left shoulder disorder is not reopened and remains denied.

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
left knee disorder is not reopened and remains denied.

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
right knee disorder is not reopened and remains denied.

Basic eligibility not having been established, the 
appellant's claim of entitlement to non service-connected 
pension benefits on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(2) is denied as a matter of law.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

